Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted May 19, 2021, wherein claim 1 is amended and claim 10 is canceled.  This application is a continuation of US application 15/866667, now US patent 10588965, filed January 10, 2018, which is a continuation of US application 14/869436, now abandoned, filed September 29, 2015, which is a continuation of US application 13/383822, now abandoned, filed March 28, 2012, which is a national stage application of PCT/NL2010/050447, filed July 12, 2010, which claims benefit of provisional application 61/256453, filed October 30, 2009, and claims priority to foreign application EP09165485.5, filed July 15, 2009.
Claims 1-9, 11, and 12 are pending in this application.
Claims 1-9, 11, and 12 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted May 19, 2021, with respect to the rejection of instant claims 1 and 2 under 35 USC 102(b) for being anticipated by Morrow et al., has been fully considered ad found to be persuasive to remove the rejection as the claims have been amended so as to require a method of treating rotavirus, and a specific concentration of 2’-fucosyllactose.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 19, 2021, with respect to the rejection of instant claim 10 under 35 USC 103(a) for being obvious over Morrow et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected benefit to the claimed treatment.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 19, 2021, with respect to the rejection of instant claim 3 under 35 USC 103(a) for being obvious over Morrow et al. in view of Armbrust et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected benefit to the claimed treatment.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 19, 2021, with respect to the rejection of instant claim 3 under 35 USC 103(a) for being obvious over Morrow et al. in view of Verboon et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected benefit to the claimed treatment.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 19, 2021, with respect to the rejection of instant claims 4, 5, 7-9, 11, and 12 under 35 USC 103(a) for being obvious over Morrow et al. in view of Armbrust et al. or Verboon et al. in view of Malloy et al. in view of Schmitt et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected benefit to the claimed treatment.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 19, 2021, with respect to the rejection of instant claim 6 under 35 USC 103(a) for being obvious over Morrow et al. in view of Armbrust et al. or Verboon et al. in view of Malloy et al. in view of Schmitt et al. in view of Sprenger et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected benefit to the claimed treatment.  Therefore the rejection is withdrawn.


	The claimed invention is directed to a method of treating viral diarrhea caused by rotavirus infection in a subject comprising administering to the subject a composition comprising 2’-fucosyllactose, wherein the composition stimulates natural killer (NK) cell activity.
	The prior art does not specifically describe a method of treating rotavirus infection with 2’-fucosyllactose.  Morrow et al. (US pre-grant publication 2007/0275881, of record in previous action) describes compositions comprising human milk oligosaccharides that can include 2’-fucosyllactose, and discloses that these compositions can be used as prebiotics that are protective against various pathogens including certain viruses.  While rotavirus is mentioned in passing there is no specific description of an inhibitory effect of 2’-FL on rotavirus.  Furthermore the evidence for rotavirus inhibition by 2’-FL is uncertain.  For example while Laucirica et al. (Reference included with PTO-892) discloses inhibition of rotavirus infection in cell culture, other references such as Chen et al. or Morrow et al. (References included with PTO-892) indicate that rotavirus binding is inhibited only by sialylated human milk oligosaccharides, and not be fucosylated HMO.  By contrast, the present specification includes evidence of an immunological effect of 2’-FL. (See example 1 on pp. 13-16 of the specification as originally filed) The fact that 2’-FL could affect a gastrointestinal viral infection by an immunological mechanism distinct from its prebiotic or pathogen-binding activity, and thereby treat a pathogen such as rotavirus for which there is unclear evidence of direct inhibition, is unexpected and serves to overcome any prima facie case of obviousness against the claims.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.